EXHIBIT MANTYLA MCREYNOLDS LLC 178 South Rio Grande Street, Suite 200 Salt Lake City, Utah84101 Telephone:801.269.1818 Facsimile:801.266.3481 The Board of Directors Northern Oil and Gas, Inc.: We hereby consent to the incorporation by reference in Registration Statement No. 333- on Form S-3 of Northern Oil and Gas, Inc. (the “Company”) covering the registration of 67,500 shares of common stock of our report dated March 24, 2008, with respect to the consolidated balance sheets of Northern Oil and Gas, Inc. (formerly Kentex Petroleum, Inc.), an exploration stage company, as of December 31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity and cash flows for the period from inception on October 5, 2006, through December 31, 2007 and the fiscal year ended December 31, 2007, which report appears in the December 31, 2007 annual report on Form 10-K of Northern Oil and Gas, Inc.We also consent to the use of our name as experts in such Registration Statement. /s/ Mantyla McReynolds LLC Salt Lake City, Utah December
